Citation Nr: 1446866	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee disability.    


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This matter was remanded to the agency of original jurisdiction (AOJ) for additional development in November 2013.  The AOJ was instructed to obtain a medical examination in this matter.  The Veteran was provided a VA examination in April 2014 and a VA medical opinion was obtained.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not have an injury to the knees or a bilateral knee disability in active service, and he did not have chronic knee symptoms in active service or continuous or recurrent symptoms since service separation. 

2.  Degenerative arthritis of the knees did not manifest within one year of service separation.  

3.  The degenerative arthritis and chondromalacia of the knees first manifested many years after service separation and are not related to disease or injury or other event in active service. 



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability manifested by arthritis and chondromalacia have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided notice letters to the Veteran in August 2010, prior to the initial adjudication of the claim, and in September 2013.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  In September 2010 and April 2014, the Veteran indicated that he had no additional information of evidence to submit in support of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2002 to 2010 are associated with the claims folder.  Private medical records showing evaluation of the knees are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

VA examinations of the claimed knee disabilities were conducted in 2012 and 2014 and medical opinions were obtained as to the onset of the bilateral knee disability and whether the bilateral knee disability was medically related to active service.  The VA examinations were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis

The Veteran contends that his current bilateral disability was caused by an automobile accident in service and therefore, the disability is related to service.  See the April 2014 VA examination report which notes the Veteran's reported medical history and the August 2013 private evaluation.    

The Board finds that the Veteran is competent to report sustaining an injury in service since this lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  However, the Board finds the Veteran's statements regarding the knee injury in service to have little credibility because the statements are too general and vague, are not supported by the evidence of record, are inconsistent, and were made in connection with his claim for compensation benefits.  The service treatment records establish that the Veteran sustained injuries in an automobile accident in June 1966.  The service treatment record indicate that the Veteran was treated for a laceration of the forehead.  The record specifically notes that the Veteran had no other injuries.  

The service treatment records do not document treatment for a knee injury or disability.  The service treatment records do not show a diagnosis of a knee disability to include arthritis.  The July 1962 enlistment examination indicates that there was a 1/2 inch scar on the right knee and physical examination of the lower extremities was normal.  The April 1966 separation examination report notes that examination of the lower extremities was normal.  The Veteran denied having knee symptoms and did not have any complaints pertinent to the knees.  He specifically denied having a trick or locked knee; bone, joint, or other deformity; or arthritis or rheumatism.   

The first evidence of complaints of knee symptoms is in 2010, over 40 years after service separation.  VA treatment records dated in May 2010 indicate that the Veteran reported having chronic left knee pain.  X-ray examination revealed moderate to severe degenerative changes to the left knee.  An August 2012 VA examination report shows a diagnosis of right knee degenerative joint disease.   

There is no competent evidence of a diagnosis of arthritis of the knees within one year after service separation in July 1966.  The first clinical evidence of arthritis in the knees is in 2010, over 40 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of knee arthritis in service or since service separation.  As noted that service treatment records do not document chronic knee symptoms.  The first clinical evidence of knee pain was in 2010.  VA treatment records dated from 2002 to April 2010 do not document complaints or treatment for knee symptoms.  The first clinical evidence of left knee arthritis was in 2010 and right knee arthritis was in 2012.  The first time the Veteran reported having a knee injury in service was in 2013 when he reported an in-service knee injury to a private doctor and upon the April 2014 VA examination when he again reported an in-service knee injury in 1966 in the auto accident.  The Board notes that upon VA examination in August 2012, the Veteran reported that he was unsure of the onset of the knee symptoms and the knee condition.  

The Veteran has only made general assertions that he had knee injuries in service.  He has not provided any lay evidence of knee symptoms in active service or after service separation.  He has not provided any detailed statements regarding the knee disability and has not described any symptoms.  

The Board finds that the service medical evidence generated at the time of service and the post service evidence showing a lack of complaints, treatment, or diagnosis of a bilateral knee disability for 40 years after service to be more probative than the Veteran's own lay statements that he made in connection with his claim for service connection for a bilateral knee disability.  The Board finds that the Veteran's own statements as to the knee injury in service to have little or no credibility because the statements are not supported by the service medical evidence, the Veteran first made these statements 40 years after service and the event in question, and he first made these statements in connection with his claim for compensation benefits.  The Veteran's statements made in connection with his compensation claim are inconsistent with the statements he made in service.  As noted, at service separation, he denied having any knee symptoms or complaints.  Also, his post service statements concerning the onset of the knee symptoms are inconsistent.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the weight of the competent and credible evidence establishes that the bilateral knee disability first manifested in 2010, over 40 years after service separation, and there were no chronic and continuous knee symptoms in service or for 40 years after service until 2010.  The medical evidence of record only documents knee symptoms from 2010.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The weight of the evidence establishes that the bilateral knee disability first manifested in 2010 and knee arthritis was first diagnosed in 2010, over 40 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence to establish a nexus between the current bilateral knee disability and service.  The Veteran's own assertions that the knee arthritis is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the arthritis is related to an event in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions.  

There is competent and credible evidence that establishes that the current bilateral knee disability is not related to injury or event in service.  An August 2012 VA examination report indicates that the Veteran's right knee was examined and the diagnosis was degenerative arthritis of the right knee.  The Veteran reported that he did not participate in combat activity.  He reported that his knee swelled at times and felt unstable.  The Veteran indicated that he was unsure as to the date of onset of the symptoms and he was unsure when this condition started.  The VA examiner reviewed the claims folder and examined the Veteran.  The VA examiner opined that the claimed right knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the right knee condition was less likely than not incurred due to the in-service auto accident because the record indicates no other injuries and no injury to the knee is documented. 

An April 2014 VA examination report indicates that the diagnoses were degenerative joint disease and chondromalacia of both knees.  The Veteran reported that the date of onset of the symptoms was 1966 after an accident in which he hurt both knees.  He reported having considerable pain and disabling incapacity for ten years.  The Veteran reported that he participated in combat.  The VA examiner reviewed the claims folder and examined the Veteran.  The VA examiner opined that the claimed bilateral knee condition was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that there was a documented motor vehicle accident in service and a medical evaluation was documented.  There was no diagnosis, attention, complaints, or care for a lower extremity injury.  At separation examination, there was a normal lower extremity examination and there were no complaints of a lower extremity disorder.  The VA examiner noted that the Veteran indicated that he did not report about injuries on separation because he was anxious to separate.  However, the VA examiner further noted that the Veteran described ten years of knee pain from 2004 to 2014 and although possible, only speculation could attribute an apparent trivial knee injury to the source of an insidious onset bilateral knee condition manifesting itself only 40 years later.  

The Board finds that the 2012 and 2014 VA examination findings and opinions to be probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted any competent medical evidence to support his claim that the bilateral knee disability is medically related to injury or event in service.  

The weight of the competent and credible evidence establishes that the Veteran's current bilateral knee disability manifested by arthritis and chondromalacia did not manifest in service, was first diagnosed in 2010 over 40 years after service separation, is not caused by an in-service event or injury and is not related to active service.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral knee disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .


ORDER

Service connection for a bilateral knee disability to include arthritis and chondromalacia is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


